Citation Nr: 0210036	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  97-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected patellofemoral syndrome of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected patellofemoral syndrome of the left knee.  


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
March 1994 to October 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran's claim of entitlement to 
service connection for patellofemoral syndrome in both knees.  
Each knee was assigned a disability evaluation of 10 percent, 
effective from the date of the veteran's original disability 
claim in October 1995.  The RO also denied the veteran's 
claim of entitlement to service connection for endometriosis.  
The veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In 
October 1997 the veteran perfected her appeal, and the issues 
were properly certified to the Board.  

In a subsequent rating decision dated in February 1999, the 
RO granted service connection for endometriosis.  The veteran 
has since not asserted entitlement to any further benefit 
relating to endometriosis.  Therefore, the Board finds that 
the RO's February 1999 decision represented a full grant of 
the benefit sought on appeal and that this matter is no 
longer before the Board.  In the present case, the veteran 
has continued to express disagreement with the disability 
evaluations assigned for his knees.  

The Board notes that the veteran presented for a hearing 
before a local hearing officer in October 1997; a transcript 
is of record. 


FINDINGS OF FACT

1.  The veteran's service-connected patellofemoral syndrome 
of the right knee is manifested by no more than slight 
recurrent subluxation and pain.  

2.  The veteran's service-connected patellofemoral syndrome 
of the left knee is manifested by no more than slight 
recurrent subluxation and pain.  

3.  The veteran did not report for the scheduled medical 
examination, she has provided no explanation for her failure 
to report for the examination, and she has shown no good 
cause for her failure to do so.


CONCLUSIONS OF LAW

1.   The criteria for a compensable rating for service-
connected patellofemoral syndrome of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for a compensable rating for service-
connected patellofemoral syndrome of the left knee are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2001).

3.  The veteran, without good cause, failed to report for a 
scheduled VA examination. 38 U.S.C.A. §§ 501, 5107(a); 38 
C.F.R. §§ 3.326, 3.655 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that the veteran underwent 
surgery for subluxation of the right patella with chondral 
fracture in 1990.  In addition, the veteran underwent a left 
knee diagnostic arthroscopy and lateral release in 1992.  

The veteran suffered frequent swelling; "pseudo locking," 
but no true giving way; pain; and sustained and frequent 
episodes of dislocation of her knees bilaterally following 
injuries to her knees in 1994.  

Physical examinations revealed an inability to kneel or 
squat; however, the veteran was able to cycle for 15-20 
minutes.  Examiners noted redness, crepitus, subluxation, and 
edema.  There was no evidence of deformity or discoloration.  

A Medical Evaluation Board reported bilateral swelling with 
effusion and marked crepitus.  The veteran had maximum 
tenderness to palpation over the left femoral condyle and 
left lateral facet.  She suffered foci tenderness to 
palpation of the right lateral patellar facet and right 
medial femoral condyle.  There was a palpable clicking 
sensation with flexion beyond 30 degrees.  Although the 
veteran had full range of motion, she could not recover from 
a squatting position.  

In October 1995 the veteran was separated from active 
military service due to her physical condition.  At that 
time, she filed a claim for VA disability benefits.

The veteran presented for a VA examination in January 1996, 
at which time she complained of pain and episodes of giving 
way.  The veteran reported using braces to support her knees.  

Clinical evaluation revealed tenderness to palpation of the 
patella femoral compartment.  Patellar grind and apprehension 
tests were positive.  There was no evidence of instability.  
The veteran's range of motion was within normal limits; 
however, the examiner noted marked crepitus.  The veteran was 
diagnosed with recurrent subluxation of the patella with 
patellofemoral syndrome, bilaterally.  

In a rating decision dated in April 1997, the RO granted the 
veteran's claim of entitlement service connection for 
patellofemoral syndrome in both knees, evaluated as 10 
percent disabling for each knee.  

The veteran presented for outpatient treatment at the VA 
Medical Center from July to October 1997, at which time she 
reported being able to play racquetball for 30 to 35 minutes 
without pain.  Physical examination revealed full range of 
motion.  There was tenderness to palpation over the patella 
bilaterally.  Objective observation also indicated slightly 
lax ligaments to varus stress (five degrees) and valgus 
stress (three degrees).  The examiner noted there was no 
crepitus.  X-rays of the veteran's knees were negative.  

The veteran failed to appear for a VA examination scheduled 
in October 1997.  The record is silent for any assertion of 
good cause, by either the veteran or her representative, for 
her failure to report for the scheduled appointment.  

In October 1997 the veteran presented for a hearing before a 
local hearing officer, at which time she reported suffering 
from frequent pain, giving way approximately twice per week, 
swelling, and inability to participate in sports.  The 
veteran testified that her knees would become stiff if she 
sat for too long, and that she had to wear braces for 
prolonged periods of standing.  She further testified that 
she treated her knees with medication and hot and/or cold 
packs.  According to the veteran, she was working as a 
medical receptionist, and her duties included climbing to 
remove and replace patient files, and occasionally assisting 
her employer, a chiropractor, by supporting the weight of 
patients being treated in the office.  


The veteran was afforded another VA examination in March 
1998, which revealed full range of motion bilaterally.  The 
examiner noted that there was no "terminal J" sign during 
active flexion or extension.  The lateral capsule was lax to 
palpation on the left, and tight on the right.  The veteran 
complained of pain on passive palpation of the right knee 
with side-to-side and top-to-bottom compression.  She only 
complained of pain on the left with top-to-bottom 
compression.  

The patellae did not passively dislocate, and the collateral 
and cruciate ligaments were intact.  There was no crepitation 
to palpation on active flexion or extension while the veteran 
sat on the end of the table.  X-rays were negative.  

The examiner noted that the only objective findings were of a 
tight lateral retinaculum on the right and some atrophy of 
the suprapatellar area, also on the right, which indicated 
some vastus medialis "obliquus atrophy."  The veteran was 
diagnosed with anterior bilateral knee pain, greater on the 
right.  

In January 2002 the RO scheduled the veteran for another VA 
examination.  Again she failed to appear, and has not 
submitted no explanation of good cause for her absence.  

II.  Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified 
as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his or 
her claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  As noted above, recent changes in law have 
amended the requirements as to VA's development efforts in 
this and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be as complete as feasible in this case, 
given the veteran's non-availability at more than one VA 
examination.  By virtue of the SOC and the supplemental 
statements of the case (SSOC's) provided by the RO in July 
1997, March 1998, February 1999, and March 2002, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate her claim.  Moreover, the 
March 2002 SSOC contained the new statutory guidance 
contained in the VCAA.  It further appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims 
folder, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (codified as amended at 38 U.S.C. §§ 5103 and 5103A 
(West Supp. 2001)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been contested, 
it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the claim and appeal period.

In this case, the veteran's service-connected patellofemoral 
syndrome is currently evaluated as 10 percent disabling in 
each knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257.  Under DC 5257, impairment of the knee with severe 
recurrent subluxation or lateral instability is assigned an 
evaluation of 30 percent; a rating of 20 percent is assigned 
for moderate recurrent subluxation or lateral instability; 
and a 10 percent rating is assigned for slight recurrent 
subluxation or lateral instability.  

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6. 

The Board recognizes that a request for an increased rating 
must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. §§ 4.1, 4.41 (2001); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  In the present case, 
the service medical records indicate a history of recurrent 
dislocations.  However, there has been no evidence of 
dislocations or any signs of knee instability since 
separation.  Although patellar grind and apprehension tests 
were positive, the January 1996 VA examiner specifically 
noted that there were no signs of instability.  The March 
1998 VA examiner also noted that there was no sign of 
patellar dislocation.  The most recent evidence in this case 
reveals no dislocation or subluxation of either knee.  

Additionally, the Board observes that, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that, where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2001).  In 
the present case there is no evidence that the veteran's 
disability is more severe due to pain or functional loss.  
Although she has continuously complained of pain, the veteran 
has consistently been found to have full range of motion in 
both knees.  In service, she was able to cycle for 15-20 
minutes at a time.  VA outpatient treatment records indicate 
the veteran is able to play racquetball for up to 35 minutes 
without pain.  In addition, by her own testimony, she is able 
to climb up and down, and even bear the weight of patients in 
her position as a medical receptionist and assistant to a 
chiropractor.  

Therefore, the Board finds that, as to each of her knees, the 
veteran's service-connected bilateral patellofemoral syndrome 
does not warrant an evaluation of 20 percent or more under 
Diagnostic Code 5257.  

The Board has considered whether the veteran would be more 
adequately evaluated pursuant to another diagnostic code.  
More specifically, the Board has considered the potential 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(arthritis), 5260, and 5261 (limitation of motion).  

Arthritis is evaluated under DC 5003.  Pursuant to that code, 
arthritis, when established by X-ray evidence, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint(s) involved.  

However, the veteran does not appear to contend, and the 
competent medical evidence of record does not indicate, that 
she suffers any limitation of motion.  In fact, as discussed 
above, examination of the veteran's service-connected knees 
has consistently revealed a full range of motion bilaterally.  
Therefore, the Board finds that the veteran would not be 
appropriately evaluated under DC 5003, 5260, or 5261.  

Ankylosis of the knee is evaluated under 38 C.F.R. § 4.71a, 
DC 5256 (2001).  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th 
ed. 1994) at 86; see also Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  The veteran does not contend, nor does the medical 
record demonstrate, that ankylosis of either knee is present.  
Specifically, the veteran does not assert, nor is there any 
evidence that her knees are immobile or consolidated in any 
way.  Evaluation of the veteran's disabilities under DC 5256 
is accordingly not warranted.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected patellofemoral 
syndrome is most adequately evaluated as 10 percent disabling 
as to each knee, under Diagnostic Code 5257.  In addition, we 
have also given consideration to assigning staged ratings; 
however, at no time during the period in question has the 
veteran shown disablement equivalent to that greater than the 
currently assigned rating.  See Fenderson, supra.

Furthermore, we must note that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations. 38 C.F.R. 
§§ 3.326(a), 3.327(a) (2001).  Under 38 C.F.R. § 3.655, when 
a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for an 
increased rating, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655.  

The veteran was scheduled for a VA examination in January 
2002; she failed to report.  The record reflects that the 
veteran did not attempt to reschedule the examination, and 
good cause for her failure to report for the scheduled 
examination has not been demonstrated.  There is no 
indication, and no contention by either the veteran or her 
representative, that she was not properly notified of the 
scheduled examination.  Notably, the SSOC provided to the 
veteran, with a copy to her representative, in March 2002, 
advised her that the evidence expected from the scheduled 
examination would have been material to the disposition of 
her claim, and that 38 C.F.R. § 3.655 requires denial of an 
increased-rating claim for failure to report for examination.  

In this regard, the Board notes that the duty to assist the 
veteran in the development of facts pertinent to his claim is 
not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  She must also be prepared to meet her 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting her claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional medical evidence, in the form of clinical 
examination findings, was required to determine entitlement 
to increased benefits, the veteran may not passively sit by 
under circumstances where her cooperation is essential in 
obtaining the putative evidence.  Wood, 1 Vet. App. at 193.  
In such a situation, the Board has no alternative but to deny 
the veteran's claim as provided under the regulatory 
provisions of 38 C.F.R. § 3.655.  

Therefore, and for the reasons discussed above, the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for service-connected patellofemoral syndrome in each knee 
must be denied.  

ORDER

An evaluation in excess of 10 percent for service-connected 
patellofemoral syndrome of the right knee is denied.  

An evaluation in excess of 10 percent for service-connected 
patellofemoral syndrome of the left knee is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

